Case: 16-31196      Document: 00514286588         Page: 1    Date Filed: 12/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-31196
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 27, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

CLARENCE R. SINGLETON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CR-12-5


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Clarence R. Singleton challenges his guilty plea conviction of conspiracy
to use and carry firearms during and in relation to crimes of violence and drug
trafficking crimes and conspiracy to commit Hobbs Act robbery, in violation of
18 U.S.C. §§ 924(o), 981(a)(1)(C), 1951(a), and the resulting sentence of
concurrent terms of 240 months of imprisonment. His conviction arose out of
his participation in a gang known as the “Mid-City Killers,” which operated a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31196     Document: 00514286588     Page: 2   Date Filed: 12/27/2017


                                  No. 16-31196

home invasion and burglary ring in the area of metropolitan New Orleans,
Louisiana. He argues that the factual basis supporting his guilty plea is
insufficient to establish his conviction of § 924(o), the district court erred by
adopting facts set forth in the presentence report (PSR), and the district court
misapplied the United States Sentencing Guidelines when calculating his
sentence.
      As an initial matter, Singleton did not adequately apprise the district
court of the challenge to the factual basis that he now presents to this court.
Accordingly, plain error review governs this issue. See United States v. Trejo,
610 F.3d 308, 313 (5th Cir. 2010). To prevail, Singleton must show (1) an error
or defect; (2) that is clear or obvious and not subject to reasonable dispute; and
that (3) affects his substantial rights. See Puckett v. United States, 556 U.S.
129, 135 (2009); United States v. Musa, 45 F.3d 922, 924 n.5 (5th Cir. 1995).
If he makes such a showing, this court has the discretion to correct the error
but will do so only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Puckett, 556 U.S. at 135.
      To analyze the sufficiency of the factual basis under plain error review,
this court compares the elements of the crime to the conduct admitted by the
defendant. See United States v. Garcia-Paulin, 627 F.3d 127, 131 (5th Cir.
2010); FED. R. CRIM. P. 11(b)(3). The court must “determine that the factual
conduct to which the defendant admits is sufficient as a matter of law to
constitute a violation of the statute.” United States v. Marek, 238 F.3d 310,
314 (5th Cir. 2001) (en banc) (internal emphasis and quotation marks omitted).
      The statute at issue, § 924(o), punishes conspiracies to commit violations
of § 924(c), which punishes any person who uses or carries a firearm during
and in relation to any crime of violence or drug trafficking crime. See § 924(c),
(o). Singleton’s factual basis establishes that he, as a member of the Mid-City



                                        2
    Case: 16-31196    Document: 00514286588      Page: 3   Date Filed: 12/27/2017


                                 No. 16-31196

Killers, engaged in home invasions, robbery of drug dealers, conspiracy to
distribute controlled substances, attempted murder, and other acts of violence.
Further, Singleton and his co-conspirators “conspired to use, carry and possess
firearms to rob other drug dealers for drugs and drug proceeds to further their
drug trafficking activity and their other crimes of violence.” The PSR provides
additional details of acts conducted within the scope of the conspiracy.
See Trejo, 610 F.3d at 317. In light of the foregoing, Singleton has failed to
establish that there exists clear or obvious error regarding whether the factual
basis sufficiently supports his conviction of § 924(o). See Marek, 238 F.3d at
314; Fields, 777 F.3d at 802.
      Singleton’s PSR objections sufficiently apprised the district court of his
argument that reliable evidence did not establish that he was a participant in
the kidnapping of John M. Jones or the attempted murders of D.H. and D.G.
See Musa, 45 F.3d at 924 n.5.        This court reviews “the district court’s
interpretation and application of the Guidelines de novo, and its factual
findings for clear error.” United States v. Zuniga, 720 F.3d 587, 590 (5th Cir.
2013).
      The information set forth in the PSR and PSR Addendum was based
upon Singleton’s factual basis, information provided by the Government from
cooperating witnesses’ statements, law enforcement investigative materials,
police reports, and information from court documents and other sources. In
his objections, Singleton did not offer evidence to support his argument that
various facts should not be attributed to him.             Rather, he offered
unsupported argument that downplayed his involvement in the events set
forth in the PSR.    In the absence of rebuttal evidence, the district court
properly relied on the PSR and the facts set forth therein. See United States
v. Valencia, 44 F.3d 269, 274 (5th Cir. 1995).



                                       3
    Case: 16-31196    Document: 00514286588     Page: 4   Date Filed: 12/27/2017


                                 No. 16-31196

      Singleton did not apprise the district court of the Guidelines calculations
challenges that he now presents to this court. Accordingly, he did not preserve
this issue for appeal. See Musa, 45 F.3d 922, 924 n.5. Under plain error
review, errors that are apparent only after “traversing a somewhat tortuous
path,” through a “careful parsing of all the relevant authorities, including the
sentencing guidelines and applicable decisions[,]” are not “clear or obvious.”
United States v. Rodriguez-Parra, 581 F.3d 227, 231 (5th Cir. 2009).
      Given the highly fact-specific analysis incorporated into the district
court’s analysis of the Guidelines and the tortuous path Singleton attempts to
lead us down, any error cannot amount to reversible plain error, as any error
that may be present in the guidelines calculations is not clear or obvious error.
See Rodriguez-Parra, 581 F.3d at 231.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        4